Citation Nr: 0707186	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-01 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for esophageal cancer, 
claimed as secondary to Agent Orange exposure.  

2.  Entitlement to service connection for post-traumatic 
stress disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 



INTRODUCTION

The veteran had active service from November 1966 to February 
1970.  The veteran had Vietnam service from March 1969 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO denied service connection for post-traumatic 
stress disorder (PTSD) and esophageal cancer, claimed as 
secondary to Agent Orange exposure.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. Esophageal cancer is not a disease for which service 
connection can be presumed due to an association with 
exposure to herbicide agents.

2. Esophageal cancer first manifested many years after 
service, and is not related to any disease or injury or 
incident therein.  






CONCLUSION OF LAW

Esophageal cancer was not incurred in or aggravated by active 
service, and may not be so presumed. 38 U.S.C.A. §§ 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical and personnel records, lay statements in support of 
his claim, transcripts from his November 2006 video 
conference hearing, and his VA medical records. Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf. The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, on 
the claim. Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

The veteran claims service connection for esophageal cancer, 
which he contends is the result of herbicide exposure during 
service.  In order to establish service connection, three 
elements must be satisfied.  There must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  See also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).   The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 C.F.R. § 
3.307(a)(6)(iii). In such circumstances, service connection 
may be granted on a presumptive basis for the diseases listed 
in 38 C.F.R. § 3.309(e). See 38 C.F.R. § 3.307(a)(6)(ii).  
Notwithstanding the foregoing, the veteran is not precluded 
from establishing service connection with proof of actual 
direct causation. Combee, 34 F.3d at 1039.

If a veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected, 
if the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service: chloracne 
or other acneform disease consistent with chloracne, type 2 
diabetes, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma. See 38 
C.F.R. § 3.309(e).

The Secretary of Veterans Affairs, under the authority 
granted by the Agent Orange Act of 1991, has determined that 
a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted. See 67 Fed. Reg. 42600 (June 
24, 2002).

The veteran's service personnel record reflects service in 
the Republic of Vietnam from March 1969 to January 1970.  
Herbicide exposure is presumed, as there is no affirmative 
evidence to establish that he was not exposed to any such 
agent during service.  The veteran was diagnosed with 
esophageal cancer in 2002 and an esophagectomy was performed 
in December 2002.  

Esophageal cancer is not included in the list of presumptive 
disabilities associated with herbicide exposure. See 38 
C.F.R. § 3.309(e). Accordingly, presumptive service 
connection for herbicide exposure does not apply in this 
case.

Service connection on a direct basis likewise fails. Service 
medical records are negative for findings of esophageal 
cancer. The examination at separation did not note esophageal 
cancer.  There is also no medical opinion providing a nexus 
between the currently diagnosed esophageal cancer and active 
service. Furthermore, the first indication of esophageal 
cancer is not until approximately December 2002, which is 
more than thirty years post-service discharge. Service 
connection for esophageal cancer is not warranted.

To the extent that the veteran himself has claimed his 
esophageal cancer is related to service, as a layman, he has 
no competence to give a medical opinion on the etiology of a 
condition. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the preponderance of the evidence is against finding 
that the veteran's esophageal cancer was incurred in or is 
otherwise related to service, including as due to exposure to 
herbicides. When the preponderance of evidence is against a 
claim, it must be denied. 38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to service-connection in correspondence 
dated December 2002 and February 2003 by informing him of the 
evidence he was required to submit and the evidence that the 
RO would obtain on his behalf.  It's unclear whether the 
correspondence specifically requested that the veteran submit 
any evidence in his possession, however, the Board notes that 
the December 2004 statement of the case included the complete 
text of 38 C.F.R. § 3.159, which includes that language.  
Because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

        Duty to Assist: Regarding the duty to assist the veteran 
in obtaining evidence in support of his claim, the RO 
obtained his service medical and personnel records, as well 
as his VA medical records.  The veteran testified before the 
undersigned Acting Veterans Law Judge during a November 2006 
video conference hearing.  The record in the appeal was held 
open for 60 days to permit the veteran to submit evidence of 
a medical nexus between his claimed disability and service.  
No additional evidence was submitted.  The veteran has not 
indicated the existence of any other evidence that is 
relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating this 
claim.  The veteran was not afforded a VA examination in 
connection with the claim and the Board finds that such an 
examination is not necessary.  There is no evidence 
establishing that the veteran's esophageal cancer was 
incurred in service or within an applicable presumptive 
period nor is there evidence that the condition may be 
associated with service.  38 C.F.R. § 3.159(c)(4)(i).  


ORDER

Entitlement to service connection for esophageal cancer, 
claimed as secondary to Agent Orange exposure is denied. 


REMAND

The veteran claims service connection for post-traumatic 
stress disorder (PTSD), which he relates to constant mortar 
and rocket attacks while stationed in Chu Lai, Vietnam.  He 
states that he constantly feared for his life.  In addition, 
the veteran contends that as an aerology man, he frequently 
observed the bodies of deceased soldiers being transported to 
the United States for burial.  Service personnel records 
confirm that the veteran was stationed in Chu Lai, Vietnam 
from March 1969 to January 1970.  The veteran was assigned to 
the MABS-13, MAG-13, 1st MAW, FMF.  The veteran claims that 
the sustained rocket, mortar and sapper attacks occurred from 
February 1969 to March 1969.  

During his November 2006 VA video conference hearing, the 
veteran reported that he has recently sought treatment for 
insomnia and suicidal ideations at the VA Medical Center in 
New Orleans, LA.  He contends that his treating physician has 
prescribed medication to treat the aforementioned symptoms.  
These records have not been associated with the claims file.  
VA has the duty to assist the veteran in the development of 
this claim by requesting the relevant VA medical records 
identified by the veteran.  See also Bell v. Derwinski, 2 
Vet. App. 611 (1992)

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims, the issue of 
service connection for PTSD is REMANDED for the following 
development:  

1. The RO should obtain any relevant VA 
treatment records not already associated 
with the filed from the VA Medical Center 
in New Orleans, LA and associate them 
with the claims folder file.

2.  The RO should forward a summary of 
the veteran's claimed in-service 
stressors and copies of his service 
personnel records to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC), and request JSRRC attempt to 
verify the claimed stressors.  

3.  If a confirmed stressor is found, the 
RO should schedule a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  The claims folder and 
a copy of this remand must be provided to 
the examiner prior to the examination.  
The examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  
The diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multi-axial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether it is at least as likely as not 
that there is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record and found sufficient to 
produce PTSD by the examiner.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


